Citation Nr: 0004980	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty training (ACDUTRA) service for 
the period May 21, 1978 to August 11, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the benefit 
sought on appeal.  The appellant appeared and testified 
before the undersigned Board Member at a November 1999 Travel 
Board hearing


FINDING OF FACT

The evidence of record fails to demonstrate that the 
appellant sustained an injury or disease, resulting in a 
lumbar spine disability, during ACDUTRA.  


CONCLUSION OF LAW

The appellant's status as a veteran has not been established, 
and a lumbar spine disability was not incurred in or 
aggravated in active duty for training.  38 U.S.C.A. 
§§ 101(22), (24), 1131, (West 1991); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303 (1999) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim for service connection for a 
lumbar spine disability, that was sustained while he was on 
ACDDUTRA.  At the outset, the Board notes before becoming 
entitled to status as a claimant for VA benefits, the 
appellant must first demonstrate by the preponderance of the 
evidence that he is a "veteran", or has "veteran" status, 
upon whose military service the claim for VA benefits is 
predicated.  Unless the veteran is able to carry this initial 
burden, the laws administered by the Secretary and the 
resources VA are not applicable or available, including the 
"duty to assist" and the "benefit of the doubt doctrine" 
as outlined in 38 U.S.C.A. § 5107 (West 1991).  See Lauran v. 
West, 11 Vet. App. 80, 84-86 (1998) en banc.  Therefore, even 
before the issue of whether the appellant's claim is well 
grounded can be addressed, his status as a "veteran" must 
first be determined.  Lauran at 86 (citing Gilbert v. 
Derwinski 1 Vet. App. 49, 53 (1990); See also Paulson v. 
Brown, 7 Vet. App. 466, 469 (1995).  Moreover, the question 
of whether the appellant is entitled to presumptive service 
connections for the disease listed in 38 C.F.R. § 3.307, in 
conjunction with 38 C.F.R. § 3.309, also depends upon whether 
the appellant can establish, by the preponderance of the 
evidence, that he has attained "veteran" status.  Lauran at 
86.

The appellant's pertinent service consists of ACDUTRA for the 
period May 21, 1978 to August 11, 1978.  Under the applicable 
law, a "veteran" is an individual who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1 (1999).  
In addition, the term "active duty" means, in pertinent 
part, full-time duty in the Armed Forces, other than active 
duty for training.  See 38 U.S.C.A. § 101(21) (West 1991); 
38 C.F.R. § 3.6(c) (1999).  The term "active duty for 
training" means full-time duty in the Armed Forces performed 
by members of the Reserve Components or National Guard for 
training purposes.  See 38 U.S.C.A. § 101(22) (West 1991); 
38 C.F.R. § 3.6(d) (1999).  

As alluded to earlier, for the issue of well-groundedness of 
the appellant's claim to be considered by the Board, the 
appellant must first attain "veteran" status by showing 
that he had incurred an injury or disease during his period 
of ACDUTRA.  See 38 U.S.C.A. § 104(24) (West 1991); Paulson 
at 469.  The United States Court of Appeals for Veterans 
Claims (Court) explained in Cosme-Garcia v. West, No. 96-1280 
(U.S. Vet. App., April 20, 1998) (single judge decision) (not 
cited for authority herein) that without predicate veteran 
status proven by a preponderance of the evidence, there is no 
cognizable claim for VA benefits.  The Court explained that 
under 38 U.S.C.A. § 101 (24), if an application for VA 
benefits relates to a period of ACDUTRA, the disability for 
which service connection is sought must have manifested 
itself during that period in which a disease or injury was 
incurred or aggravated.  See also Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Turning to the evidence of record, the appellant's service 
medical records (SMRs) during his period of ACDUTRA include a 
May 1978 clinical record showing the veteran complained of a 
lump on his back, which was objectively observed by the 
clinician to be a bony prominence at T9-11 that was tender to 
palpation and percussion.  A contemporaneous radiology report 
of the thoracic spine was normal; an observed prominent 
spurious process at T10 was found to be a "normal 
variation."  A July 1978 physical therapy record noted the 
appellant's continued complaints of thoracic back pain.  The 
Board notes that the appellant's SMRs and service personnel 
records show that his August 1978 discharge from service was 
ordered because of his psychiatric diagnosis of adjustment 
reaction of adult life, manifested by reactive depression and 
a suicide attempt, secondary to culture shock. 

The relevant private medical records for the period December 
1996 to November 1997, which include radiology reports, 
demonstrate that the appellant had mild degenerative 
arthritic changes of the lumbar spine, including disc 
narrowing at L5-S1 and disc bulging at L4-5 and L5-S1.  No 
abnormalities of the thoracic spine were noted. 

A December 1997 VA spine examination report stated the 
appellant's diagnosis to be mechanical low back pain.  A 
contemporaneous VA radiology report revealed degenerative 
disc changes at L5-S1. 

The relevant private medical records for the period January 
1998 to October 1999, which include radiology reports, show 
continued evidence that appellant suffers from degenerative 
disc disease of the lumbar spine at L4-5 and L5-S1, while the 
thoracic spine continued to be observed as normal.

The remaining evidence consists of the veteran's variously 
dated written statements and November 1999 Travel Board 
hearing testimony, which include the appellant's contentions 
that his current lumbar disability rating is related to an 
injury or disease that he incurred during ACDUTRA, as a 
result of excessive exercise and strenuous duty shifts. 

After evaluating the objective medical evidence in addition 
to the appellant's contentions and testimony as discussed 
above, the Board concludes that the appellant has not shown, 
by a preponderance of the evidence, that he incurred an 
injury or disease of the lumbar spine during his period of 
ACDUTRA.  The appellant's SMRs show that he complained of low 
back pain in the area of the thoracic spine.  Indeed, a bony 
prominence affecting the thoracic spine at T9-T11 was 
discovered, although this was noted to be a "normal 
variation".  Moreover, the etiology of this bony prominence 
was not etiologically related to any injury or disease that 
he sustained while on ACDUTRA.  Post-service medical evidence 
shows a current lumbar spine disability - in the form of 
degenerative disc disease - but reveals no injury, disease, 
or defect of the thoracic spine.  Additionally, the private 
medical records do not suggest a connection between the 
appellant's current lumbar spine disability and service.  

Therefore, the Board concludes that as service connection for 
a lumbar spine disability is not shown by the preponderance 
of the evidence, and that as the appellant is not considered 
to be a veteran within the meaning of the applicable VA law, 
the issue of whether or not his claim is well grounded will 
not be decided.  Accordingly, the Board concludes that the 
appellant does not have a cognizable claim for VA benefits.  
See generally Lauran, supra.  The Board observes that in 
cases such as this, "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, for the aforementioned 
reasons, the appellant's claim for service connection for a 
lumbar spine disability is therefore denied.  



ORDER

Recognition of the appellant's veteran status not having been 
established, a cognizable claim for VA benefits has not been 
submitted, and service connection for a lumbar spine 
disability is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

